NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                         2008-7047

                                    LOIS L. ROCKWELL,

                                                               Claimant-Appellant,

                                              v.

                  JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                               Respondent-Appellee.


      Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas, argued for
claimant-appellant.

        Elizabeth A. Holt, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent-appellee. With
her on the brief were Gregory G. Katsas, Assistant Attorney General, Jeanne E. Davidson,
Director, and Martin F. Hockey, Jr., Deputy Director. Of counsel were David J. Barrans,
Deputy Assistant General Counsel, Martie S. Adelman, Staff Attorney, and Y. Ken Lee,
Staff Attorney, Office of the General Counsel, United States Department of Veterans
Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge William A. Moorman
                   NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit


                                  2008-7047

                             LOIS L. ROCKWELL,

                                                     Claimant-Appellant,
                                       v.


             JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                     Respondent-Appellee.



                                Judgment
ON APPEAL from the United States Court of Appeals for Veterans Claims

in CASE NO(S).05-2867.


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, PLAGER, and DYK, Circuit Judges.)


                          AFFIRMED. See Fed. Cir. R.36


                                      ENTERED BY ORDER OF THE COURT


DATED: November 14, 2008               /s/ Jan Horbaly
                                      Jan Horbaly, Clerk